Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 5/2/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The terms heat radiating member and pressure member are not being interpreted under 35 USC 112, 6th paragraph as the claims provide sufficient structure.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “a pressure member formed of a material that deforms at a predetermined temperature that is a temperature obtained by foaming the foam insulation and comprising at least one of a gas permeable film” which is considered new matter.  In the originally filed disclosure (including the claims) it is clear that the predetermined temperature and foaming only is the cause of the thermally expandable material and shape memory material but not the gas permeable film and a such as applied to that limitation only the filling of the foam is the cause of the gas permeable film deforming not the temperature and will be treated as such for the purpose of examination.
Claims 20-38 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21, 23-27, 29-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20130037240), hereinafter referred to as Jeon and further in view of Fujimoto (JS6365272), hereinafter referred to as Fujimoto.

With respect to claim 19, Jeon (Figures 1-2) teaches a refrigerator (Figure 1) comprising:
an outer case (outer liner 15), an inner case arranged inside the outer case to define a storage compartment (inner line 11, paragraph 42), a insulation filled in a first space formed between the outer case and the inner case (insulation 45, paragraph 51 which is between 11 and 13, and thus between 11 and 15); a heat radiating member arranged in a second space formed between the outer case and the inner case (heat pipe, 50 which is between 11 and 13 but in a different space than the foam insulation); and a pressure member configured to press the heat radiating member based on a condition, wherein under the condition, the pressure member is provided to press the heat radiating member such that the heat radiating member is in contact with at least one wall of the second space (the tight contact member press the heat pipe 50 from the upper part of the installation groove against the intermediate front plate, which is a wall, paragraph 53).

Jeon does not teach that the insulation is foam and and that the pressure member is configured to deform at a predetermined temperature that is a temperature obtained by heat by foaming the foam insulation where the pressure member is a thermally expandable material.

Fujimoto teaches the heat insulating material used in a refrigerator can be a foamed heat insulating material (paragraph 1, page 1) and that the material used to hold a pipe in place is a thermal expansion material wherein the thermal expansion material is expanded and inserting and filling the foamed heat insulation material which forms a thermally expanded seal for the pipe (paragraph 1, page 2).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Fujimototo have had the insulation of Jeon as foam and have the pressure member as a thermal expansion material which expands (which is a form of deformation) upon the foaming of the insulation into the insulation space since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing the foamed insulation material along with the thermal expansion material would allow the deformation condition to be provided by the installation of the thermal insulation such that the two can be accomplished which would provide a more efficient system because separate steps of applying the deformation condition and the insulation are not required.  The temperature of the foaming would be the predetermined temperature as the foam has a temperature at which is foams.

With respect to claim 20, Jeon as modified teaches wherein under the deformation condition, the heat radiating member is provided to come into contact with one wall of the second space, which is directed to the front side of the refrigerator, by the pressure member (the contact member 43 pushes against the intermediate front plate 60, paragraph 54, which is a wall of the second space).

With respect to claim 21, Jeon as modified teaches the foam insulation is formed of a material configured to radiate heat upon foaming, the deformation condition is a temperature obtained by heat generated when the foam insulation foams, and the pressure member is formed of a thermally expandable material configured to expand under the deformation condition (this is the configuration as modified in claim 19 by Fujimoto).

With respect to claim 23, Jeon as modified teaches wherein the outer case comprises an end surface member configured to form one wall of the second space directed to the front side of the refrigerator, wherein the heat radiating member is provided to come into contact with the end surface member by the pressure member (the tight contact member pushes the heat pipe against the intermediate front plate 60, specifically portion 65, paragraph 54, which can be considered an end surface member at the front side of the refrigerator as it is a front plate).

 With respect to claim 24, Jeon as modified teaches wherein the outer case further comprises a support portion configured to extend from the end surface member to be opened toward the inside of the storage compartment 67 is the support portion which extends further into the case from 65), and the inner case comprises a flange portion arranged between the end surface member and the support portion the portion of the wall 11 that continues up and around 43) and configured to form the second space together with the end surface member and the support portion (the second space is defined by the area between 67 and 65 including the continued part of 11), the flange portion provided with a heat radiating member support portion configured to be opened toward the end surface member to support the heat radiating member (the curved portion of extending 11 which is open with respect to 65 but holds the pipe in place).




With respect to claim 25, Jeon as modified teaches wherein the pressure member is arranged between the heat radiating member support portion and the heat radiating member (as seen in the figure this is where the pressure member is).

With respect to claim 26, Jeon as modified teaches wherein the foam insulation is formed of a material configured to radiate heat upon foaming, the deformation condition is a temperature obtained by heat generated when the foam insulation foams, and the pressure member is formed of a shape memory material whose volume is increased under the deformation condition (as modified by Fujimoto the foam insulation is configured to radiate heat upon foaming to cause deformation to a thermally expandable material, which as interpreted under 112 6th is the thermally expandable material a presumption of obviousness exists that a thermally expandable materials would be an obvious variant to a shape memory alloy, and thus obvious in view of the prior art of Jeon as modified).  Though not currently interpreted under 35 USC 112, 6th paragraph, the previous interpretation, which applicant has not argued against, established that the three components were obvious variants of each other and as such the rejection remains.

With respect to claim 27, Jeon as modified teaches wherein the pressure member comprises a gas permeable film configured to transmit gas and configured to block the foam insulation (as modified by Fujimoto the foam insulation is configured to radiate heat upon foaming to cause deformation to a thermally expandable material, which as interpreted under 112 6th is the thermally expandable material a presumption of obviousness exists that a thermally expandable materials would be an obvious variant to gas permeable film, and thus obvious in view of the prior art of Jeon as modified). Though not currently interpreted under 35 USC 112, 6th paragraph, the previous interpretation, which applicant has not argued against, established that the three components were obvious variants of each other and as such the rejection remains.



With respect to claim 29, Jeon as modified teaches wherein the pressure member, which is deformed under the deformation condition, has a lower thermal conductivity than at least one of the outer case and the inner case.
Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art the time the invention was filed for the pressure member to have had a lower thermal conductivity than the inner case so that the heat transfer between the inner and outer case and heat radiating member is minimized and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the pressure member of Jeon in the deformation condition with a lower thermal conductivity than the inner case to minimize heat transfer to the inner case from the outer case via the heat radiating member, which are in contact with the heat radiating member.  Applicant has not argued against this official notice and as such it is considered admitted prior art.

With respect to claim 30, Jeon as modified teaches wherein the deformation condition of the pressure member comprises making a predetermined chemical reaction (the deformation condition is achieved by thermal expansion which is a predetermined chemical reaction).

With respect to claim 31, Jeon as modified teaches wherein the heat radiating member comprises a refrigerant pipe in which a high temperature refrigerant flows (heat pipe is a refrigerant pipe in which a refrigerant at high temperature flows).

With respect to claim 32, Jeon as modified teaches wherein the heat radiating member comprise a cord heater configured to generate heat by applying a current (on the record through the use of the language “heat radiating member” as interpreted under 112 6th applicant has established that refrigerant pipe and cord heater are obvious variants, and thus as Jeon teaches a heat pipe, which is a refrigerant pipe, a presumption of obviousness exists that a cord heater would be an obvious variant to a refrigerant pipe, and thus obvious in view of the heat pipe of Jeon). Though not currently interpreted under 35 USC 112, 6th paragraph, the previous interpretation, which applicant has not argued against, established that the three components were obvious variants of each other and as such the rejection remains.

With respect to claim 33, Jeon teaches a refrigerator comprising: 
a body (outer liner 15); 
a storage compartment arranged inside the body (inner part of 15 is the storage compartment):
an insulating partition configured to partition the storage compartment (intermediate partition wall 40 with insulation 45, paragraph 51); 
a heat radiating member arranged inside the insulating partition (heat pipe 50, paragraph 51), and a pressure member configured press the heat radiating member against the front side of the body, (tight contact member 42 pushes against intermediate front plate 60, paragraph 53).

Jeon does not teach that the insulation is foam and that the pressure member is configured to deform at a predetermined temperature that is a temperature obtained by heat by foaming the foam insulation where the pressure member is a thermally expandable material.

Fujimoto teaches the heat insulating material used in a refrigerator can be a foamed heat insulating material (paragraph 1, page 1) and that the material used to hold a pipe in place is a thermal expansion material wherein the thermal expansion material is expanded and inserting and filling the foamed heat insulation material which forms a thermally expanded seal for the pipe (paragraph 1, page 2).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Fujimototo have had the insulation of Jeon as foam and have the pressure member as a thermal expansion material which expands (which is a form of deformation) upon the foaming of the insulation into the insulation space since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing the foamed insulation material along with the thermal expansion material would allow the deformation condition to be provided by the installation of the thermal insulation such that the two can be accomplished which would provide a more efficient system because separate steps of applying the deformation condition and the insulation are not required.  The temperature of the foaming would be the predetermined temperature as the foam has a temperature at which is foams.

With respect to claim 34, Jeon as modified teaches wherein under the deformation condition, the heat radiating member is provided to come into contact with one wall of the insulating partition, which is directed to the front side of the body, by the pressure member (the contact member pushes the heat pipe against the intermediate front plate 60).

With respect to claim 35, Jeon as modified teaches wherein the insulating partition comprises a first plate member and a second plate member (the walls of the liners 11 and 13 form the two plate members which surround the insulating partition), 
an end surface member inserted into between the first plate member and the second plate member to be directed to the front side of the body (intermediate front plate 60, paragraph 61); and a heat radiating member support portion arranged at the rear of the end surface member and configured to connect the first plate member to the second plate member coupling part 65, connects 11 and seen in the figure and holds them together with the insulation and supports on it the heat radiating member and can be considered the rear end of the end surface member), wherein the heat radiating member and the pressure member are formed in a space formed by the first plate member (the curved portion of the first plate member forms where the heat radiating member and the pressure member are arranged).

With respect to claim 36, Jeon as modified teaches a foam insulation filled inside the insulating partition and formed of a material configured to radiate heat upon foaming, wherein the deformation condition is a temperature obtained by heat generated when the foam insulation foams; and the pressure member is formed of a thermally expandable material configured to expand (as modified by Fujimoto this is the configuration of the insulating partition and the pressure member)

With respect to claim 37, Jeon as modified teaches wherein the heat radiating member comprises a refrigerant pipe in which a high temperature refrigerant flows (heat pipe is a refrigerant pipe in which a refrigerant at high temperature flows).

With respect to claim 38, Jeon (Figures 1-2) teaches a refrigerator (Figure 1) comprising:
an outer case (outer liner 15), an inner case arranged inside the outer case to define a storage compartment (inner line 11, paragraph 42), a insulation filled in a first space formed between the outer case and the inner case (insulation 45, paragraph 51 which is between 11 and 13, and thus between 11 and 15), and filled in a second space formed in the insulating partition (the space formed between 67 and 65 is the second portion, all filled with insulation); a heat radiating member arranged in the second space (heat pipe, paragraph 53), a pressure member configured to press the heat radiating member, wherein the pressure member is provided to press the heat radiating member such that the heat radiating member is in contact with at least one wall of the second space (43 pushes 50 up against 63, paragraph 62).
 a heat radiating member arranged in a second space formed between the outer case and the inner case (heat pipe, 50 which is between 11 and 13 but in a different space than the foam insulation); and a pressure member configured to press the heat radiating member based on a condition, wherein under the condition, the pressure member is provided to press the heat radiating member such that the heat radiating member is in contact with at least one wall of the second space (the tight contact member press the heat pipe 50 from the upper part of the installation groove against the intermediate front plate, which is a wall, paragraph 53).

Jeon does not teach that the insulation is foam and that the pressure member is configured to deform at a predetermined temperature that is a temperature obtained by heat by foaming the foam insulation where the pressure member is a thermally expandable material.

Fujimoto teaches the heat insulating material used in a refrigerator can be a foamed heat insulating material (paragraph 1, page 1) and that the material used to hold a pipe in place is a thermal expansion material wherein the thermal expansion material is expanded and inserting and filling the foamed heat insulation material which forms a thermally expanded seal for the pipe (paragraph 1, page 2).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Fujimototo have had the insulation of Jeon as foam and have the pressure member as a thermal expansion material which expands (which is a form of deformation) upon the foaming of the insulation into the insulation space since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing the foamed insulation material along with the thermal expansion material would allow the deformation condition to be provided by the installation of the thermal insulation such that the two can be accomplished which would provide a more efficient system because separate steps of applying the deformation condition and the insulation are not required.  The temperature of the foaming would be the predetermined temperature as the foam has a temperature at which is foams.


Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon/Fujioto and further in view of Yoshida (US PG Pub 20160298291), hereianftrer referred to as Yoshida.

With respect to claim 22, Jeon does not teach wherein the thermally expandable material of the pressure member comprises a powdery material formed in such a way that foaming agents are filled in a hollow portion of a hollow particle formed of a thermoplastic resin.

Yoshida teaches that hollow fine particles (which would be powder) used for thermal expansion have a volatile type foaming agent in an outer shell made of a thermoplastic resin (paragraph 27-28).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Yoshida provided the thermally expandable material or Jeon as modified as thermoplastic resin hollow fine particles filled with a foaming agent since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known way of making the thermally expandable material and as such would consider the method of Yoshida’s material being formed to be obvious for use in Jeon as modified.






Allowable Subject Matter
Claims 28 is rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 112(a) was overcome.



Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 

Applicant argues page 13 that “Fujimoto requires an additional heat source to foam the heat insulating material” and that one skilled in the art “would concluded that additional heat source is required because the heat generating from the foaming of the insulation would not be adequate to foam the heat insulating material” and thus do not teach the limitation as claimed.  This is not persuasive.

Paragraph 1 of Fujimoto teaches “the heat insulating material for heat-expandable seal is expanded by preheating in the previous step of inserting the material and filling and foaming the foam insulating material” which thus teaches at least in part that the heat insulating material for the seal is achieved by heating from the foaming and thus the limitation is met and taught by Fujimoto.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763